Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

AFCP 2.0 Request
Applicant’s request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre-pilot practice. Specifically, the new features in the independent claims such as requiring that the thickness (TH) of the skins of the wet skinned ceramic wares is TH < λ/10 would require a search that would be too long and complex for the time allotted. 

Continuation of Box 3:
The proposed amendment to claims 1 and 9 specifying that the thickness (TH) of the skins of the wet skinned ceramic wares is TH < λ/10 raises new issues that would require further consideration and/or search by the Examiner because such as limitation was not previously required and the inclusion of the claims would change the basis of the rejection.  

Continuation of Box 12:
It is noted the Chapman provides the suggestion of microwave drying wet-skinned honeycomb ceramic bodies, where the additional reference of Feldman discusses microwave drying honeycomb structures and Nagao discusses efficiently using 
Regarding Applicant’s argument that Nagao is silent with respect to ceramic-article manufacture, Nagao provides an efficient method of microwave heating objects by reusing recycled radiation. Feldman indicates that wet ceramic logs absorb more microwave radiation than dry logs where reflected radiation in microwave heating such logs can provide problems in the process, where the logs used by Feldman are honeycomb structures, i.e. similar to the honeycomb structures of Chapman. Therefore, the combination of Feldman and Nagao provide the suggestion of using the efficient microwave process of Nagao for drying the ceramic logs (honeycomb structures) of Feldman with the anticipation of providing more microwave energy where it will be more efficiently absorbed, i.e. with wetter logs, and using the reflected microwave energy for drying logs that are not as wet so as to provide more efficient drying. 
Regarding Applicant’s arguments over Feldman teaching wet logs and not wet skins, it is noted that Feldman’s teaching that logs having more moisture absorb microwave energy better than dry logs would still apply since it is based on the moisture content of the log such that logs having wetter skins would also be expected to absorb more energy than logs having dryer skins. 
Regarding Applicant’s arguments over Araya as applied to current claim 7, it is noted that Araya teaches drying the ceramic bodies using electromagnetic waves, i.e. microwave drying (abstract and Col. 3, lines 6-16), where they indicate that in conventional systems it is difficult to achieve uniform heating with multiple pieces and to solve this problem they space the bodies by no more than about ½ the wavelength of the microwave energy used (Col. 6, lines 7-39). While they indicate that the bodies can 
As to Applicant’s arguments over the relationship between skin thickness of the wet skins being dried and the microwave radiation wavelength being used to dry the skins, since the argument is directed to the newly proposed features and the amendment is not entered, these arguments are not addressed herein. 
Therefore, the claims are considered to be rejected for the reasons provided in the Office Action dated 1/19/2021. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761.  The examiner can normally be reached on Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA D MCCLURE/Examiner, Art Unit 1718                                                                                                                                                                                                        
/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718